DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-4 and 19, in the reply filed on May 2, 2022, is acknowledged.  The traversal is on the ground(s) that the claims are germplasm claims which are drawn to a pepper hybrid designated SHP16817 and deposited under a single accession number and methods of using said hybrid, an therefore cannot be drawn to multiple inventions.  This is not found persuasive because as indicated in the restriction requirement mailed on Mar. 1, 2022, if the elected product claims are found to be allowable, then the methods of using will be rejoined.  With regard to the withdrawn product claims, claims 9 and 18; these are not drawn to the same hybrid pepper plant as the plant that is deposited, therefore they are not within the scope of the deposited germplasm.  
Specifically, claim 9 is a product by process claim: a “pepper plant produced by the method of claim 18”; and, as pointed out in the restriction requirement claim 18 is not a method claim, therefore, it is completely unclear what pepper plant is being claimed in claim 9.  With regard to claim 18: the claim is also a product by process claim, and pepper plant claimed in claim 18 would not be the same as hybrid pepper plant SHP16817 because the method steps of claim 17 (the method of making the plant of claim 18) would arrive at a plant with a completely different genomic DNA make up.  The deposited seeds are hybrid seeds, therefore gametes produced which result in pollen and ovules are a mosaic of genomic DNA from the different parental plants that were crossed to produce the deposited hybrid seeds. Every cross-pollination step, including the backcross steps, would alter the genomic DNA such that a plant produced by the method recited in claim 17 would be a very different plant compared with SHP16817 pepper plants. 
The requirement is still deemed proper and is therefore made FINAL, although, should the product claims be found allowable, then the methods of using will be rejoined.  Claims 1-20 are pending, claims 5-18 and 20 are withdrawn, and claims 1-4 and 19 are examined in this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a blank line where there should be an NCMA accession number.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 1-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a seed or plant of hybrid pepper designated SHP16817, wherein a sample of seed of hybrid pepper SHP16817 was deposited under NCMA No.___ (claim 1); and to a plant or plant part or tissue culture comprising at least one cell of said hybrid pepper (claims 2-4), and to a grafted pepper plant wherein SHP16817 is used as the scion and the rootstock is from a different pepper plant (claim 19).
There is no art accepted meaning for “hybrid pepper designated SHP16817”, and one of skill in the art would not know if a pepper with similar characteristics was infringing or not.  With regard to a plant comprising at least one cell of hybrid pepper SHP16817, one would need to be able to do DNA testing to confirm this, and without having access to the deposited seeds, it would not be possible to verify a DNA profile is that of hybrid pepper SHP16817.
With regard to claim 4, specifically, the claim requires that the claimed plant has “essentially all” of the physiological and morphological characteristics of hybrid pepper SHP16817, and this renders the claim indefinite because there is nothing in the specification, prosecution history, or knowledge in the art that defines the metes and bounds of what would constitute having “essentially all” of the physiological and morphological characteristics of hybrid pepper SHP16817.
See Nautilus, Inc. v. Biosig Instruments, Inc, No. 13-369, in which the Supreme Court held that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.
One skilled in the art understands that tissue culture of plant cells can introduce somoclonal variation that can drammatically alter the characteristics of the plant; see, for example, Hossain et al. (Euphytica (2003) Vol. 130; pp. 233-239) who teach that somoclonal variation is a universal feature of plant tissue culture (see left column on page 238).  They specifically teach variants of a pepper variety that were regenerated from tissue culture and had different characteristics in colors of plant parts and fruits (see Table 1 on page 235) as well as differences in quantitative characteristics (see Tables 2 and 3 on page 236) and differences in the genomic DNA as measured by RAPD markers (see Table 4 on page 237).
In this case, it is unclear what characteristics must be retained after tissue-culturing SHP16817 for a plant to have “essentially all” of the characteristics.
The British Dictionary (via Websters.com) defines “essentially” as “in a fundamental or basic way; in essence” and Websters.com defines “essential” as “absolutely necessary; indispensable".  It is unclear which characteristics of a plant produced by tissue culture of SHP16817 are considered "essential", and it is unclear how many of the characteristics would need to be present to satisfy the limitation that “essentially all” of the characteristics are present.
Within the US Patent literature, there are numerous examples of different interpretations of the word “essentially”, some are provided here:  
US 2013/0291219 A1, paragraph 0011, which states “Essentially homogeneous corresponds to “at least about 97%” inbred seed.”, and this definition allows for about 3% variation.  
US 2014/0072693 A1, paragraph 0007, which states "essentially homogeneous population of lettuce seed is exemplified to have at least about 97% of the total seed, including at least about 98%, 99%, or more of the seed", and this example allows for "about" 1%, 2%, or 3% variation. 
US 2014/0228479 A1, paragraph 0039, which states ““essentially saturated” diene elastomers (low or very low content of units of diene origin, always less than 15%)”, and this allows for up to a 15% variation. 
US 2014/0224707 A1, paragraph 0033, which states “essentially horizontal is defined as a variation of the slope of a plane or a straight line with respect to the vertical, or with respect to the horizontal, of an angle .alpha. of between +/- 5 degrees”, and this allows for 5.6% variation relative to 90 degrees, and 11% variation relative to 45 degrees.
US 2014/0223669 A1, paragraph 0020, which states “as defined herein, “essentially free of a component” means that no amount of that component is deliberately incorporated into the composition.”.
This limited sampling of US Patent publications demonstrates widely varying definitions for "essentially".
A review of the prosecution history did not shed any light on the meaning of the ambiguous language of “essentially all”.  For these reasons, the claims are indefinite because one of skill in the art, in light of the specification and prosecution history, would not know with reasonable certainty what the scope of the claimed invention is.

Lack of Enablement
Claims 1-4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to seeds and plants of  hybrid pepper SHP16817 or plants and plant parts derived from said pepper.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the cultivar is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant.  It is noted that Applicant intends to deposit seeds (see page 32 of the specification) but the deposit has not, yet, been made, and therefore no accession number is available; furthermore, they have not stated if the deposit will be made under the Budapest Treaty or not therefore the Examiner does not know if she needs to check for viability testing.  The following are the requirements for a biological deposit:
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 



Inadequate Written Description
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is broadly drawn to a pepper plant produced from the tissue culture of claim 3, having essentially all of the physiological and morphological characteristics of hybrid pepper SHP16817.  
This is a product-by-process claim for which at least one cell of an SHP16817 plant is used as a starting material, and it is tissue cultured, and the plant claimed in claim 4 is regenerated from the tissue cultured cell.  It is known in the art that tissue culture of plant cells can introduce somoclonal variation that can drammatically alter the characteristics of the plant; see, for example, Hossain et al. (Euphytica (2003) Vol. 130; pp. 233-239) who teach that somoclonal variation is a universal feature of plant tissue culture (see left column on page 238).  Claim 4 does not require the claimed plant to retain all of the characteristics of hybrid pepper SHP16817, and it is unclear which characteristics are required to be retained or how many characteristics are required to be retained (see rejection for indefiniteness, above). 
Because seeds of SHP16817 have not bee deposited, yet, one of skill in the art would not be able to rely on the DNA profile to identify the underlying genetics of the claimed plant, and the instant application does not provide the names of the parent plants that are crossed to produce hybrid pepper SHP16817.  The breeding history of the two parent plants has not been provided, either, therefore, one of skill in the art would not have any way to narrow down the germplasm utilized as a starting material for the tissue culture.  
Applicant teaches pepper plants of hybrid SHP16817 and describes characteristics of this variety in Table 1 on pages 6-8 of the specification.
Applicant does not desribe any pepper plants produced by regenerating a plant from tissue cultured cells of SHP16817.  
Given the indefinite breadth of the genus of plants being claimed and given the fact that zero species of have reduced to practice, the genus of plants encompassed by claim 4 is not adequately described.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berke, T. (US Patent No. 9,277,699; issued on Mar. 8, 2016).
The claim is drawn to a pepper plant produced from the tissue culture of claim 3, having essentially all of the physiological and morphological characteristics of hybrid pepper SHP16817.  As discussed, above, in the indefiniteness and written description rejections, it is unclear what characteristics of hybrid pepper SHP16817 are required to constitute “essentially all of the physiological and morphological characteristics of hybrid pepper SHP16817”.  In addition, without identifying the parents that are crossed to produce hybrid SHP16817 and without a breeding history of those parents, the Examiner cannot rely on a particular genetic background to distinguish the claimed genus of plants from the prior art plants.
Berke teaches several hybrid pepper plants that have many of the same characteristics when compared with hybrid pepper SHP16817. PX-11487057, described in Table 1 (columns 6-12) and HSE-114-1108 described in Table 2 (columns 11-18) each share enough characteristics to fall within a reasonable interpretation of “essentially all” of the characteristics of SHP16817 (compare their trait tables to the instant Table 1 on pages 6-8 of the specification).

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


Request for Information under 37 CFR § 1.105


Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

This request is being made for the following reasons:
Applicant is claiming a seed or plant of hybrid pepper SHP16817, but the instant specification is silent about what pepper plants are crossed to produce the claimed hybrid and what starting materials and methods were used to produce the parent plant varieties.  The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the names of the varieties of the parent plants that are crossed to produce hybrid SHP16817.
Please supply the breeding methodology and history regarding the development of the parent varieties.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines as well as designations/denominations used for hybrid SHP16817.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the parents of the instant hybrid plant were chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents should be set forth.
f)  Are there any patent applications or patents in which half-siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  Applicant is advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

7.	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a reply period equal to the Office Action to which it is appended.

8.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathy K. Worley whose telephone number is (571) 272-8784.  The examiner is on a variable schedule but can normally be reached on M-F 10:00 - 4:00 with additional variable hours before 10:00 and after 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Shubo “Joe” Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHUBO (JOE) ZHOU/            Supervisory Patent Examiner, Art Units 1661 and 1662